UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4927


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER SINGLETARY,

                Defendant - Appellant.



                              No. 11-4981


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEFON SMITH, a/k/a Steady,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   J. Frederick Motz, Senior District
Judge. (1:10-cr-00267-JFM-2; 1:10-cr-00267-JFM-1)


Submitted:   May 22, 2012                   Decided:   June 12, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Harry D. McKnett, Columbia, Maryland; Pat M. Woodward, Jr.,
Annapolis, Maryland, for Appellants.   Rod J. Rosenstein, United
States Attorney, Philip S. Jackson, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Christopher Singletary and Stefon Smith appeal their

convictions.         Both Appellants were convicted of being a felon in

possession of a firearm and aiding and abetting such possession,

in violation of 18 U.S.C. §§ 2, 922(g)(1) (2006).                           Smith was

also   convicted        of     conspiracy    to    distribute    and    possess     with

intent to distribute cocaine and marijuana, in violation of 21

U.S.C. § 846 (2006).               The Appellants claim that the district

court erred by denying their motion to suppress evidence seized

after a traffic stop.               They contend that the traffic stop was

not    supported        by   a   reasonable       and    articulable    suspicion    of

criminal activity.           Finding no error, we affirm.

              This      court      reviews        the    district      court’s     legal

determinations de novo and its factual conclusions for clear

error.     United States v. Branch, 537 F.3d 328, 337 (4th Cir.

2008).        A    factual       finding     is    clearly    erroneous     when     the

reviewing court is left with the definite and firm conviction

that a mistake has been committed.                      United States v. Hall, 664

F.3d   456,       462   (4th     Cir.   2012).      Because    the     district    court

denied the Appellants’ motion, the evidence is construed in the

light most favorable to the Government.                       Branch, 537 F.3d at

337.




                                             3
              Police are justified in stopping a vehicle if it is

observed that the driver is violating a traffic law.                           See United

States v. Hassan El, 5 F.3d 726, 729 (4th Cir. 1993); see also

United States v. Ortiz, 669 F.3d 439, 444 (4th Cir. 2012) (law

enforcement      may    stop    a   vehicle      that   is     observed      violating     a

traffic law).          The stop remains justified even if the police

were       motivated     to     stop   the       vehicle     by     some      subjective,

inarticulable belief that the occupants were engaged in more

egregious criminal behavior.              Hassan El, 5 F.3d at 730.

              The evidence showed that Deputy Parker, who concluded

that Smith was speeding, was sufficiently trained and that he

tested the radar unit prior to the beginning of his shift.                                 We

conclude that the evidence also supports the district court’s

finding that the radar unit was working properly.                            The evidence

further supports the finding that prior to Deputy Funk stopping

the    vehicle,        Parker    communicated        to      Funk     that    Smith    was

speeding.       Accordingly,        the   traffic       stop    was    supported      by    a

reasonable and articulable suspicion that the vehicle, driven by

Smith, was in violation of a traffic law. *



       *
       Because the traffic stop was based on a reasonable and
articulable suspicion that the car was speeding , the court need
not consider the Appellants’ argument that the authorities erred
in relying on an anonymous tip.



                                             4
           Accordingly, we affirm the convictions and sentences.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    5